NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 07a0883n.06
                           Filed: December 27, 2007

                                           No. 07-3215

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


CHERYL SEXSTELLA-WRIGHT,                                 )
                                                         )         ON APPEAL FROM THE
       Plaintiff-Appellant,                              )         UNITED STATES DISTRICT
                                                         )         COURT FOR THE NORTHERN
v.                                                       )         DISTRICT OF OHIO
                                                         )
SANDUSKY CITY SCHOOL DISTRICT                            )                           OPINION
BOARD OF EDUCATION, ET AL.,                              )
                                                         )
       Defendants-Appellees.                             )




BEFORE:        DAUGHTREY, COLE, Circuit Judges; and COLLIER, District Judge.*

       PER CURIAM. Plaintiff-Appellant, Cheryl Sexstella-Wright, a former principal at Mills

Elementary School in Sandusky, Ohio, appeals the district court’s grant of summary judgment to

Defendants-Appellees, William Pahl, Superintendent of the Sandusky School District, John

Kasyzonyi, Assistant Superintendent of the Sandusky School District, and the Sandusky City School

District Board of Education (“Board”), on her claims of discrimination under Title VII. Specifically,

Sexstella-Wright argues that, when Defendant-Appellees decided against renewing her employment

contract for the position of principal, they (1) discriminated against her on the basis of her gender

and her association with a member of a protected class, namely her African-American husband, and

       *
        The Honorable Curtis L. Collier, United States District Judge for the Eastern District of
Tennessee, sitting by designation.
No. 073215
Sexstella-Wright v. Sandusky Cty School, et al.

(2) retaliated against her for her protected activity of filing a discrimination charge with the federal

Equal Employment Opportunity Commission and the Ohio Civil Rights Commission. The district

court granted summary judgment to Defendants-Appellees on all claims.

        On appeal, Sexstella-Wright urges us to reverse the district court’s grant of summary

judgment to Defendants-Appellees and requests that we find that the district court abused its

discretion when it addressed the merits of her state-law claims, while disposing of her federal-law

claims on summary judgment.

        We review a district court’s grant of a motion for summary judgment under a de novo

standard. Miller v. Admin. Office of the Courts, 448 F.3d 887, 893 (6th Cir. 2006). A moving party

is entitled to a grant of its motion for summary judgment “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there is no issue

as to any material fact and that the moving party is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(c); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). The burden is

initially upon the moving party to show that there does not remain in dispute any genuine issue of

material fact. General Motors Corp. v. Lanard Toys Inc., 468 F.3d 405, 412 (6th Cir. 2006). Once

the moving party supports its burden of production, the opposing party must go beyond the contents

of its pleadings to set forth specific facts indicating the existence of a genuine issue to be litigated.

Fed. R. Civ. P. 56(e); see also Natl. Solid Wastes Mgmt. Ass’n v. Voinovich, 959 F.2d 590, 592 (6th

Cir. 1992).

        Applying this de novo standard, we believe that the district court, in its comprehensive

opinion, has clearly articulated the persuasive reasoning that supports the judgment in favor of the

                                                  -2-
No. 073215
Sexstella-Wright v. Sandusky Cty School, et al.
Defendants-Appellees on Sexstella-Wright’s Title VII claim. Therefore, the issuance of a detailed

written opinion by us would be unduly duplicative. The judgment rendered by the Honorable

Christopher A. Boyko with respect to Sexstella-Wright’s Title VII claim is accordingly affirmed on

the basis of the reasoning contained in his opinion and order dated December 6, 2006.

        We do, however, write briefly to address the district court’s treatment of Sexstella-Wright’s

state-law claims under Ohio Revised Code (“ORC”) §§ 4112.02 and 4112.99, providing a cause of

action and remedies for unlawful discriminatory practices. Sexstella-Wright asserts that the district

court abused its discretion when it reached the merits of her state-law claim rather than dismissing

it without prejudice. She contends that, since the district court dismissed her federal-law claims by

way of summary judgment prior to trial, the proper course of action would have been to dismiss her

state-law claim too and permit her to re-file it in state court.

        In any civil action in which the district court has original jurisdiction, it also possesses

“supplemental jurisdiction over all other claims that are so related to claims in the action within such

original jurisdiction that they form part of the same case or controversy under Article III of the

United States Constitution.” 28 U.S.C. § 1367(a). Claims form part of the same case or controversy

when they “derive from a common nucleus of operative facts.” Harper v. AutoAlliance Intern., Inc.,

392 F.3d 195, 209 (6th Cir. 2004) (quoting Ahearn v. Charter Township of Bloomfield, 100 F.3d
451, 454-55 (6th Cir. 1996)).

        When a district court exercises supplemental jurisdiction over a party’s state-law claims, we

review such a decision under an abuse-of-discretion standard. Harper, 392 F.3d at 209. An abuse

of discretion arises when we possess a “definite and firm conviction that the trial court committed

                                                  -3-
No. 073215
Sexstella-Wright v. Sandusky Cty School, et al.
a clear error of judgment.” Harlamert v. World Finer Foods, Inc., 489 F.3d 767, 773 (6th Cir. 2007).

Pursuant to abuse-of-discretion review, we will not reverse unless we find the district court draws

“clearly erroneous findings of fact, improperly applies the law, or uses an erroneous legal standard.”

Moon v. Harrison Piping Supply, 465 F.3d 719, 728 (6th Cir. 2006) (internal citation omitted).

       As Sexstella-Wright rightly argues, it is ordinarily prudent for a district court that dismisses

a plaintiff’s federal-law claims to decline to reach the plaintiff’s state-law claims. See 28 U.S.C. §

1367(c)(3); Moon, 465 F.3d at 728. We have, however, recognized a general exception to this

guideline in cases where the exercise of a district court’s residual jurisdiction fosters the ends of

“judicial economy and the avoidance of multiplicity of litigation” over the concern with federal

courts “needlessly deciding state law issues.” Id. (quoting Aschinger v. Columbus Showcase Co.,

934 F.2d 1402, 1412 (6th Cir. 1991)).

       In the instant case, the district court did not abuse its discretion when it reached the state-law

claims, as Sexstella-Wright has not demonstrated any erroneous fact-finding, wrongful selection of

the governing legal standard, or improper application of Ohio law. See id. Prior to analyzing her

state-law claims, the district court acknowledged that it was “reluctant to address this as a properly

plead claim.” (JA 44.) Nevertheless, the court chose to exercise its supplemental jurisdiction

because it believed that the issue “ha[d] already been determined in State ex. rel. Edward D. Jones

v. Sandusky City Schools, et al., No. E-05-041 2006 WL 146210 (Ohio App. 6 Dist. January 20,

2006).” (Id.) The Jones case concerned a white male principal in the same municipality whose

contract was also not renewed at the same time that Defendants-Appellants chose not to renew

Sexstella-Wright’s own contract. Strictly applying the Ohio court’s holding from Jones, the district

                                                 -4-
No. 073215
Sexstella-Wright v. Sandusky Cty School, et al.
court found that Sexstella-Wright’s claim necessarily failed because she had not requested a writ of

mandamus, which the Ohio court expressly characterized in Jones as the “appropriate procedural

vehicle for a school administrator to seek reemployment, damages and back pay for the nonrenewal

of his or her employment contract.” (Id.)

       In drawing on the Ohio court’s holding from Jones to dispose of Sexstella-Wright’s

§ 3319.02 claim on procedural grounds—namely her failure to request a writ of mandamus, the

district court did not unnecessarily opine on a complex area of Ohio law. Rather, it applied clearly

established state law regarding proper pleading procedures for a § 3319.02 claim to the facts at hand.

See Province v. Cleveland Press Pub. Co., 787 F.2d 1047, 1055 n.11 (6th Cir. 1986) (explaining that

the district court acted within its discretion when it reached the state-law claims because “it was not

called upon to interpret some abstruse Ohio legal doctrine”).

       If the district court had instead dismissed Sexstella-Wright’s state-law claim, the Jones case

makes sufficiently apparent that an Ohio state court would have likewise dismissed her § 3319.02

claim for failure to request a writ of mandamus. Given this clear outcome, a dismissal without

prejudice would merely have served to prolong litigation and consume unnecessary judicial

resources. As such, the district court’s actions promoted judicial economy and were far from an

abuse of discretion. Accordingly, we also AFFIRM the district court’s dismissal of Sexstella-

Wright’s state-law claim.




                                                 -5-